Citation Nr: 1209849	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residual hypothyroidism, status post Graves' disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2006. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  The Veteran's case comes from the VA Regional Office in Detroit, Michigan (RO). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

The medical evidence of record shows that the Veteran's residual hypothyroidism, status post Graves' disease, requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residual hypothyroidism, status post Graves' disease, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7900-7903 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, letters dated in June 2006 and April 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Veteran's service treatment records and VA medical treatment records have been obtained.  This case was remanded by the Board in July 2010 for further development.  The Board is satisfied as to substantial compliance with its July 2010 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included affording the Veteran an appropriate examination to determine the current severity of his service-connected residual hypothyroidism, status post Graves' disease.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's hypothyroidism claim is based on the assignment of an initial evaluation following an initial award of service connection.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id. 

Service connection for residual hypothyroidism, status post Graves' disease, also claimed as hyperthyroidism, was granted by a September 2007 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.119, Diagnostic Code 7900-7903, effective October 1, 2006.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that hyperthyroidism, under Diagnostic Code 7900, was the service-connected disorder, and hypothyroidism, under Diagnostic Code 7903, was a residual condition. 

A May 2006 VA pre-separation thyroid and parathyroid diseases examination report stated that the Veteran reported weight loss and fatigability.  Upon physical examination, his temperature was 96 degrees Fahrenheit, his pulse was 58 and 56 beats per minute with no widened pulse pressure, and his respiratory rate was 14 breaths per minute.  His blood pressure readings were 130/70 millimeters of mercury (mmHg), 128/72 mmHg, and 132/70 mmHg.  His weight loss was indicated to be 10 percent less compared to his baseline weight.  His thyroid size was normal, with no nodules or tenderness.  There was no indication of pressure on the larynx, trachea, or esophagus.  Bradycardia was noted, although his heart size and rhythm were normal.  There were no signs of anemia or gastrointestinal abnormalities.  There was no evidence of recurrent laryngeal nerve damage, slow speech, depression, apathy, psychosis, dementia, carpal tunnel syndrome, or tarsal tunnel syndrome.  His muscle strength was normal in all extremities, as were his deep tendon reflexes.  There were no signs of tetany, myxedema, increased intracranial pressure, or thyroid disease. 

The Veteran was afforded his next VA examination in May 2007.  The Veteran related a 20-pound weight increase from 225 pounds to 245 pounds, which he attributed to his hypothyroidism, approximately six months prior, although his weight had since returned to 225 pounds by the time of the examination.  Upon physical examination, the Veteran was alert and oriented as to person, time, and place.  His blood pressure was 122/70 mmHg, his respirations were 12 breaths per minute, and his pulse was 70 beats per minute.  His abdomen was soft and his bowel sounds were within normal limits.  Neuromuscular examination showed that his cranial nerves were within normal limits.  Deep tendon reflexes were +1 and symmetric in his bilateral upper and lower extremities.  His movements were intact and symmetric.  There were no visible muscle fasciculations, tremors, or atrophy.  Sensation appeared intact to light touch, pinprick, vibration, and proprioception in the bilateral upper and lower extremities.  The Veteran was deemed fully capable of managing his own financial benefits without assistance.  

In a December 2009 videoconference hearing before the Board, the Veteran stated that he took Synthroid daily for his hypothyroidism.  However, he reported several complications related to his hypothyroidism, including sexual dysfunction, low metabolism, high cholesterol, and mild depression.  

In a VA endocrine diseases examination in November 2010, the Veteran denied any thyroid swelling, speech problems, difficulty with swallowing, cold or heat intolerance, chronic diarrhea or constipation, hypertension, diabetes, chronic fatigue, muscular weakness, mental sluggishness, psychiatric problems, chronic cardiovascular symptoms, or chronic sleep disturbance.  However, the Veteran reported a 24-pound increase in weight over the past two years.  In addition, the Veteran reported erectile dysfunction, with an inability to perform sexual intercourse since 2003.  Although he explicitly denied psychiatric problems, the Veteran reported that he had mild mood swings since 2003 on the average of a few times per year, which last a few hours before subsiding.  Upon physical examination, the Veteran weighed 255 pounds and exhibited a regular pulse of 66 beats per minute.  His blood pressure readings were 130/84 mmHg on three occasions.  His jugular venous pressure was normal, as were his bowel sounds.  No focal neurological signs were elicited, with no tremors, and normal deep tendon reflexes.  The diagnosis was euthyroidism.  

In a September 2011 addendum to the November 2010 examination report, the examiner opined that the Veteran's erectile dysfunction was "as likely as not" related to his service-connected thyroid disorder, as thyroid disorders are one of the etiological factors for erectile dysfunction.  As a result of this opinion, in a January 2012 rating decision, the RO granted entitlement to service connection for erectile dysfunction and a separate noncompensable evaluation under Diagnostic Code7522 was assigned, effective November 22, 2010.  In addition, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ, effective from November 22, 2010.  

A VA mental disorders medical examiner in December 2011 opined that it was "more likely than not" that the Veteran's mood swings and mild depression were caused by or a result of his thyroid disorder and "more likely than not" related to the physiological residuals of his Graves' disease.  Based on this opinion, in a January 2012 rating decision, the RO granted entitlement to service connection for a mood disorder and assigned a separate 50 percent evaluation under Diagnostic Code 9435, effective December 7, 2011.  

As discussed above, the Veteran's hypothyroidism is evaluated as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7900-7903, the diagnostic codes for rating hyperthyroidism and hypothyroidism.  Under Diagnostic Code 7900, a 10 percent rating is warranted when there is tachycardia (more than 100 beats per minute), which may be intermittent, and tremor, or when continuous medication is required for control.  A 30 percent rating requires tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating requires emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A 100 percent rating requires thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  38 C.F.R. § 4.119.

Under Diagnostic Code 7903, a 10 percent rating is warranted for hypothyroidism with fatigability, or; when continuous medication is required for control.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated as 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance, to include dementia, slowing of thought, depression, bradycardia (less than 60 beats per minute), and sleepiness is rated as 100 percent disabling.  38 C.F.R. § 4.119. 

The record does not show that the Veteran has tachycardia, as his pulse rate was no greater than 70 beats per minute, and he did not have elevated blood pressure or pulse pressure, as his systolic blood pressure never exceeded 132, while his diastolic blood pressure never exceeded 84.  His tremors were controlled on Synthroid.  Although psychiatric symptomatology secondary to the Veteran's service-connected thyroid and orthopedic disorders was diagnosed, a separate evaluation was assigned under Diagnostic Code 9435 to compensate for those symptoms.  38 C.F.R. § 4.130 (2011).  The pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  In addition, there is no evidence of thyroid enlargement, eye involvement, muscular weakness, or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7900.

Moreover, the record does not show that the Veteran has fatigability, constipation, cold intolerance, or sleepiness.  As noted above, although psychiatric symptomatology secondary to the Veteran's service-connected thyroid and orthopedic disorders was diagnosed, a separate evaluation has been assigned to compensate for those symptoms, and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9234.  Although the Veteran reported temporary weight gain in the past, these changes were not shown to be permanent, and the Veteran testified that he engaged in regular cardiovascular exercise to keep his weight at a certain point.  While bradycardia was noted at the time of his May 2006 examination, with pulse rates recorded at 56 and 58 beats per minute, his pulse rate exceeded 60 beats per minute in all subsequent examinations.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7903.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 10 percent for the Veteran's service-connected thyroid disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected thyroid disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's thyroid disorder has varied to such an extent that a rating greater or less than 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for hypothyroidism inadequate.  The Veteran's hypothyroidism was evaluated under to 38 C.F.R. § 4.119, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's thyroid disability is manifested by continuous medication required for control.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his thyroid disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of the service-connected thyroid disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypothyroidism more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.119, Diagnostic Codes 7900-7903. 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for residual hypothyroidism, status post Graves' disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


